DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on January 19, 2022.  Claims 1, 4, 8, 11, 15, and 18 were amended; and claims 2, 9, and 16 were cancelled.  Thus, claims 1, 3-8, 10-15, and 17-20 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of evaluating a subterranean earth formation comprising: running a process with a logging tool residing in a borehole in the earth formation to collect shallow measurements of a property of the formation, defined to be measurements of the property of the formation adjacent the borehole and adjacent the logging tool, and deep measurements of the property of the formation, defined to be measurement of the property of the formation farther away from the logging tool than the shallow measurements; performing an inversion on the shallow measurements to produce a group of possible formation models that fit the shallow measurements; applying a machine-learning algorithm to estimate a shallow formation structure, using the group of possible formation models that fit the shallow measurements, to produce the shallow formation structure; performing an inversion on the deep measurements to produce a group of possible formation models that fit the deep measurements, wherein performing an inversion on the deep measurements includes performing an inversion on one or more of the shallow measurements and the deep measurements and includes starting the inversion with the group of possible formation models that fit the shallow measurements; expanding the shallow formation structure using the group of possible formation models that fit the deep measurements to produce a deep formation structure; and combining the shallow formation structure and the deep formation structure to produce a combined formation structure.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 8 and 15.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claim 8 is a system claim and claim 15 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “performing an inversion on the shallow measurements…” (See: FIG. 8; ¶38-39, of the instant specification), “applying a machine-learning algorithm to estimate a shallow formation structure…” (See: FIG. 8; ¶37-40, of the instant specification), “performing an inversion on the deep measurements to 
Similar limitations comprise the abstract ideas of Claims 8 and 15.
What remains of the claimed method is merely a generic data receiving step, collecting shallow and deep measurements of the property of the formation (See: FIGS. 1, 4; ¶26-27, of the instant specification), which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once with the combined formation structure.
Under Step 2B, the only steps outside the judicial exception is a generic data receiving step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 8 and 15, do not appear to be patent eligible under 101.
claims 3-7, 10-14, and 17-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on January 19, 2022 have been fully considered.  Applicant’s amendments and arguments have overcome the citied prior art rejections.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 13-14) that the claims recites patent eligible subject matter.  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1, as well as claims 11, 18, and 19, is found to include at least one judicial exception, a mathematical process.  This can be seen in the claim limitations of “performing an inversion on the shallow measurements…,” “applying a machine-learning algorithm to estimate a shallow formation structure…,” “performing an inversion on the deep measurements to produce a group of possible formation models that fit the deep measurements…,” “performing an inversion on one or more of the shallow measurements and the deep measurements…,” “performing an inversion on one or more of the shallow measurements and the deep measurements…,” “expanding the shallow formation structure using the group of possible formation models that fit the deep measurements to produce a deep formation structure…,” and “combining the shallow formation structure and the deep formation structure to produce a combined formation structure…,” (See: FIGS. 8-10; ¶37-46, of the instant specification). {See above.}
Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once with the combined formation structure.
Under Step 2B, the only steps outside the judicial exception is a generic data receiving step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 8 and 15, do not appear to be patent eligible under 101.

Therefore, the rejection of claim 1, as well as claims 8 and 15, and dependent claims 3-7, 10-14, and 17-20, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864